     Case 2:20-cv-06063-PSG-RAO Document 17 Filed 11/01/20 Page 1 of 2 Page ID #:53




1
      Todd M. Friedman (SBN 216752)
      Adrian R. Bacon (SBN 280332)
2     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
3     21550 Oxnard St. Suite 780,
      Woodland Hills, CA 91367
4
      Phone: 877-206-4741
5     Fax: 866-633-0228
6
      tfriedman@toddflaw.com
      abacon@ toddflaw.com
7     Attorneys for Plaintiff
8
                          UNITED STATES DISTRICT COURT
9
                       CENTRAL DISTRICT OF CALIFORNIA
10                                              Case No.
                                              )
11      JONATHAN HELLER, individually )
12      and on behalf of all others similarly ) 2:20-cv-06063-PSG-RAO
13
        situated,                             ) NOTICE OF VOLUNTARY
        Plaintiff,                            ) DISMISSAL OF ACTION WITH
14      vs.                                   ) PREJUDICE AS TO PLAINTIFF
15
        TD BANK US HOLDING                    ) AND WITHOUT PREJUDICE AS
        COMPANY DBA TD BANK USA, ) TO THE PUTATIVE CLASS.
16      N.A., and DOES 1 through 10,          )
17      inclusive,                            )
        Defendant.                            )
18
                                              )
19

20    NOW COMES THE PLAINTIFFs by and through their attorneys to respectfully
21    move this Honorable Court to dismiss this matter with prejudice as to plaintiff
22    and without prejudice as to the class. No Defendant has filed either an answer or
23    a motion for summary judgment at this time, and no Court order is necessary
24    pursuant         to         the               Fed.          R.       Civ.      P.
25    Respectfully submitted this 1st Day of November, 2020,
26
                                              By: s/Adrian R. Bacon Esq.
27
                                                   Adrian R. Bacon
28                                               Attorney for Plaintiff



                                        Notice of Dismissal - 1
     Case 2:20-cv-06063-PSG-RAO Document 17 Filed 11/01/20 Page 2 of 2 Page ID #:54




1                             CERTIFICATE OF SERVICE
2
      Filed electronically on November 1, 2020, with:
3

4     United States District Court CM/ECF system
5
      Notification sent electronically on November 1, 2020, to:
6

7
      To the Honorable Court, all parties and their Counsel of Record

8

9                                            By: s/Adrian R. Bacon Esq.
                                                  Adrian R. Bacon
10
                                                  Attorney for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                       Notice of Dismissal - 2
